DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 05/03/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. § 103 have been fully considered and are moot in view of new grounds of rejection prompted by Applicant’s amendment to claims.  A new ground(s) of rejection is made in view of Albrectsen (US 20080306459 A1) in view of Worsoee (US 20090171306 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Albrectsen (US 20080306459 A1) in view of Worsoee (US 20090171306 A1).
Regarding claim 1, Albrectsen teaches an ostomy pouch (Fig. 9) comprising:
an outer wall having an inlet opening [0013] and a filter, the outer wall (10) defining an interior volume (Abstract), wherein the outer wall includes a proximal pouch wall and a distal pouch wall connected together along a periphery (Albrectsen Annotated Fig. A); 
an internal wall structure (6) disposed within the interior volume (Fig. 8b), wherein the internal wall structure is  a heat seal formed by heat sealing the proximal and distal pouch walls [0078], wherein the heat seal includes a first end and a second end (Albrectsen Annotated Fig. A), at least one of the first and second ends arranged spaced from the periphery (Albrectsen Annotated Fig. A); a 
a path formed by the internal wall structure, the path having an ingress opening (9) at one end and the wherein the filter (1) is positioned within the path (Albrectsen Annotated Fig. A), wherein a gas flow path for gas collected in the interior volume is provided through the ingress opening, through the path, and through the filter [0026].  
Albrectsen fails to teach a one-way valve.
Worsoee teaches a filter for an ostomy bag wherein an internal wall structure (at least 28) creates a path (Fig. 8). Worsoee further teaches a valve (42’) connected to the internal wall structure, said valve being located at the other end of the path (Fig. 8) [0093].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path of Albrectsen with the valve of Worsoee to allow for the expulsion of non-gaseous matter in order to counteract the entrance of matter into the path [ as motivated by Worsoee 0072].
Worsoee teaches matter enters the filter element at central (42), travels through channels (28) and if positioned so vent (44) is above path entrance (42), solid and liquid matter will flow to area (72) and out of valves (42’). (72) is erroneously labeled as the left-most (42) in Fig. 8. By incorporating the teachings of Worsoee, the device of Albrectsen would be modified to have the valve placed in the flow path at a location between the path entrance and the filter to allow matter return prior to entry into the filter. This would cause the one-way valve to be placed in the area between (1) and (9) (Albrectsen Fig. 8b). This feature is placed on the proximal wall (Albrectsen Annotated Fig. A) to allow re-entry as detailed by Worsoee.
    PNG
    media_image1.png
    1235
    1392
    media_image1.png
    Greyscale

Albrectsen Annotated Fig. A
  
Regarding claim 4, Albrectsen in view of Worsoee teaches the ostomy pouch of claim 1.
Albrectsen further teaches the internal wall structure includes a first internal wall and a second internal wall spaced from the first internal wall (Albrectsen Annotated Fig. A).  

Regarding claim 5, Albrectsen in view of Worsoee teaches the ostomy pouch of claim 4.
The combined device as described in claim 1 has the valve placed in the available space on the device of Albrectsen as indicated in Albrectsen Annotated Fig. A. This positioning utilizes the teachings of Worsoee as previously stated to support this placement. The combined device of claim 1 is therefore considered to teach the first internal wall extends from the one-way valve to the ingress opening of the path (Albrectsen Annotated Fig. A).  

Regarding claim 6, Albrectsen in view of Worsoee teaches the ostomy pouch of claim 5.
Albrectsen further teaches the second internal wall (Albrectsen Annotated Fig. A) is disposed between at least a portion of the first internal wall (Albrectsen Annotated Fig. A) and the filter (1) (Albrectsen Annotated Fig. A).  

Regarding claims 7 and 8, Albrectsen in view of Worsoee teaches the ostomy pouch of claim 1.
Albrectsen further teaches a flow path [0066] which when applied to the device of claim 1 is considered to teach the path includes a first section, a second section and a third section, wherein the first section is disposed in fluid communication with third section via the second section (Albrectsen Annotated Fig. B);
wherein the first section is formed between the first internal wall and the second internal wall and includes the ingress opening, the second section is formed between the first internal wall and a portion of the outer wall and includes the one-way -2-US Serial No. 16/094,340Amendment DArt Unit: 3781valve, and the third section is formed between the second internal wall and a portion of the outer wall and includes the filter (Albrectsen Annotated Fig. B).  

    PNG
    media_image2.png
    1052
    648
    media_image2.png
    Greyscale

Albrectsen Annotated Fig. B

Regarding claim 9, Albrectsen in view of Worsoee teaches the ostomy pouch of claim 1.
	Albrectsen teaches a gas flow path as shown in Albrectsen Annotated Fig. A 8b [0013]. There is no explicit teaching of the tortious flow path in the eembodiment used for claim 1. While this path contains at least two 90° turns and two areas of different foam pore sizes, the flow paths of alternate embodiments are more readily recognized as being tortuous. The pathway taught for the embodiment of Fig. 2 provides a plurality of “twists and turns” for the gas to flow through the device and is therefore considered to teach a tortuous path.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow path of Albrectsen in view of Worsoee with one of the many pathway forms or shapes [Albrectsen 0026] as a simple substitution of one known element for another to obtain predictable results.

Regarding claim 10, Albrectsen in view of Worsoee teaches the ostomy pouch of claim 1.
The combined device as described in claim 1 has the valve placed in the available space on the device of Albrectsen as indicated in Albrectsen Annotated Fig. A. This positioning utilizes the teachings of Worsoee as previously stated to support this placement. The combined device of claim 1 is therefore considered to teach the one-way valve is configured to allow for contents to exit the path at the another end and substantially prevent contents from entering the path at the another end.  

Regarding claim 11, Albrectsen teaches an ostomy pouch comprising: a proximal pouch wall and a distal pouch wall connected together along a periphery (Albrectsen Annotated Fig. A) to define an interior volume between the proximal pouch wall and the distal pouch wall; 
an inlet opening [0013] in the proximal pouch wall for receiving waste into the pouch; 
a filter (1) disposed on one of the distal pouch wall and the proximal pouch wall; 
a first internal wall (6) is a first heat seal formed by heat sealing the proximal and distal pouch walls [0078, 0040, 0084], wherein the first heat seal is disposed in the interior volume having a first end spaced from the periphery (the edge toward the interior [0084]) and a second end (the edge welded to (10) [0084]) (Albrectsen Annotated Fig. C); 
a second internal wall (6) is a second heat seal formed by heat sealing the proximal and distal pouch walls [0078, 0040], the second heat seal having a third end (the edge welded to (10) [0084]) positioned at the periphery and a fourth end spaced from the periphery (the edge toward the interior [0084]), wherein the second internal wall is disposed in the interior volume and positioned at least partially between the first internal wall and the filter (Albrectsen Annotated Fig. C); and 
Albrectsen fails to teach a one-way valve.
Worsoee teaches a filter for an ostomy bag wherein an internal wall structure (at least 28) creates a path (Fig. 8). Worsoee further teaches a valve (42’) connected to the internal wall structure, said valve being located at the other end of the path (Fig. 8) [0093].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path of Albrectsen with the valve of Worsoee to allow for the expulsion of non-gaseous matter in order to counteract the entrance of matter into the path [Worsoee 0072].
Worsoee teaches matter enters the filter element at central (42), travels through channels (28) and if positioned so vent (44) is above path entrance (42), solid and liquid matter will flow to area (72) and out of valves (42’). (72) is erroneously labeled as the left-most (42) in Fig. 8. By incorporating the teachings of Worsoee, the device of Albrectsen would be modified to have the valve placed in the flow path at a location between the path entrance and the filter to allow matter return prior to entry into the filter. This would cause the one-way valve to be placed in the area between (1) and (9) (Albrectsen Fig. 8b). This feature is placed on the proximal wall (Albrectsen Annotated Fig. A) to allow re-entry as detailed by Worsoee.
The combined device is therefore considered to teach a one-way valve positioned at the second end of the first internal wall, wherein the first internal wall and second internal wall form a path within the interior volume, the path disposed in fluid communication with a collection area of the interior volume, and wherein the filter is positioned in the path,  wherein a gas flow path for gas collected in the collection area is provided through the path and through the filter.  


    PNG
    media_image3.png
    962
    608
    media_image3.png
    Greyscale

Albrectsen Annotated Fig. C


Regarding claim 12, Albrectsen in view of Worsoee teaches the ostomy pouch of claim 11.
Albrectsen teaches a gas flow path as shown in Albrectsen Annotated Fig. A 8b [0013]. In regard to the tortuous path, while this path contains at least two 90° turns and two areas of different foam pore sizes, the flow paths of alternate embodiments are more readily recognized as being tortuous. The pathway taught for the embodiment of Fig. 2 provides a plurality of “twists and turns” for the gas to flow through the device and is therefore considered to teach a tortuous path.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow path of Albrectsen in view of Worsoee with one of the many pathway forms or shapes [Albrectsen 0026] as a simple substitution of one known element for another to obtain predictable results.

Regarding claim 13, Albrectsen in view of Worsoee teaches the ostomy pouch of claim 11.
Albrectsen further teaches the path includes an ingress opening (9) between the first internal wall (Albrectsen Annotated Fig. A 8a) and the second internal wall (Albrectsen Annotated Fig. A 8a) such that the path is fluidically connected to the collection area [0077]. 
 
Regarding claim 14, Albrectsen in view of Worsoee teaches the ostomy pouch of claim 11.
Albrectsen further teaches the path includes a discharge end (Albrectsen Annotated Fig. A 8a) and the one-way valve is positioned at the discharge end (Albrectsen Annotated Fig. A 8a), which when combined as described in the device of claim 11, the one-way valve is configured to allow discharge of contents from the path and substantially prevent ingress of contents into the path at the discharge end [Worsoee 0093].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781